DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-16 are allowed.
The following is an Examiner’s statement of reasons for allowance:
KAWAI (JP 2016-051789, English language equivalent in US 2017/0309397, both provided by Applicant on 03/04/2019 IDS), KOBAYASHI (US 2012/0299679, supplied by Applicant on 04/19/2018 IDS) and MAEKAWA (US 2006/0226945, supplied by Applicant on 04/19/18 IDS) are considered to be the closest prior art of record.
KAWAI discloses an internal combustion engine ignition device comprising:
a center core (5) having a center axis (vertical, Fig. 1);
a primary coil (21) wound on an outside of the center core (Fig. 1);
a secondary coil (22) wound around an outside of the primary coil (Fig. 1);
a side core (6) disposed on an outside of the secondary coil (Fig. 2), wherein a first end of the side core, a second end of the side core, and the center axis of the center core extend in a horizontal plane (e.g. a horizontal plane in Fig. 2);
a resin (7) being heat-resistant (implicit) and covering a plurality of interior surfaces of the side core (e.g. Figs. 1-2); and
a housing (11), 
wherein a gap (minute gap) is disposed between the housing and the side core (between the inner wall 112 and core 6, 0051 lines 1-3; gaps are filled with filling resin 13 equivalent to Applicant’s insulating resin 14),
the gap is configured such that an open face exists on the side core (Fig. 3 shows that an open face exists around the periphery of the side core 6 as cover 7 is only above, below and inside of 6), the 
the gap is configured such that a heat flow, during operation, passes from the open face of the side core in the direction of the center axis to the housing for dissipation.
KAWAI is silent regarding the further features of the magnetic path.
KOBAYASHI teaches a magnetic path of an ignition device with a center core (6a) having a first end surface (Fig. A below) and a second end surface opposite the first end surface (Fig. A);
a permanent magnet (11) abutted against the first end surface of the center core (Fig. A), the permanent magnet being magnetized in a direction opposite to a direction of a magnetic flux produced by energization of a primary coil (3) (0044 lines 5-8);
a side core (6b and 6c taken together) with a first end abutted against the permanent magnet (Fig. 3) and a second end abutted against the center core (Fig. A) such that a center axis penetrates the side core (Fig. 3), and such that the side core interacts with the permanent magnet to form a closed magnetic path (Fig. 3).
KAWAI further discloses the resin relieves the thermal stress produced in the filling resin (equivalent to Applicant’s insulating resin 14) due to the difference in the coefficient of thermal expansion between the filling resin and the side core (0045 lines 7-10) but does not disclose the resin is elastic.
MAEKAWA teaches a resin (6) being an elastomer (0020 line 10) and covering a plurality of interior surfaces of a side core (4) (Fig. 1; 0020 lines 8-11) to absorb a thermal stress generated by a difference in the coefficient of linear expansion between the side core and insulating resin (0036 lines 1-4) and has flexibility and can be easily formed by means of injection molding (0034).
The above underlined limitation is considered as functional language. KAWAI teaches all the structural components of the ignition coil, which are read on those of the instant invention. Therefore, the 
[AltContent: arrow][AltContent: textbox (SECOND END SURFACE)][AltContent: arrow][AltContent: textbox (FIRST END SURFACE)]
    PNG
    media_image1.png
    902
    778
    media_image1.png
    Greyscale

Figure A Annotations of KOBAYASHI Fig. 3.
Regarding claim 2, the prior art fails to teach or render obvious the claim limitation “wherein the resin is further configured with a first through hole and a second through hole, the first through hole configured above the horizontal plane and above the side core and the second through hole configured below the horizontal plane and below the side core, such that a line passing from the second through hole to the first through hole passes through the side core.”
Regarding claim 4, the prior art fails to teach or render obvious the claim limitation “wherein an edge portion of the resin has a curved surface, wherein the curved surface is characterized by a curvature R and is configured to curve from a horizontal line to a vertical line, the vertical line is approximately tangential to the an outer peripheral surface of the side core, and the curved surface is configured to suppress an exfoliation of the resin during an assembly of the internal combustion engine ignition device.”
Regarding claim 11, the prior art fails to teach or render obvious the claim limitation “wherein a T-shaped through hole is provided in the resin.”
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555. The examiner can normally be reached M-F 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on (571) 270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/MARK L. GREENE/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747